Citation Nr: 9930463	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  94-40 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for abdominal muscle damage.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945, and from December 1946 to September 1947.  

This matter was previously before the Board of Veterans' 
Appeals (Board) in June 1996.  At that time the Board granted 
an increased rating, from 20 percent to 40 percent, for the 
veteran's service-connected back strain, and remanded the 
claim for an increased rating for abdominal muscle damage.  
Accordingly, the only issue for appellate consideration at 
this time is the increased rating for abdominal muscle 
damage.  


FINDINGS OF FACT

1.  All evidence necessary to a fair and impartial resolution 
of this claim that is available has been obtained and 
associated with the veteran's claims folder.  

2.  The current symptoms and manifestations of the abdominal 
muscle damage caused by the through-and-through gunshot wound 
sustained by the veteran while serving on active duty include 
his complaints of pain while engaging in sit-up type 
activity.  



CONCLUSION OF LAW

A disability rating of more than 10 percent is not warranted 
for the impairment resulting from the veteran's service-
connected abdominal muscle damage.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.56, 4.73, 
Diagnostic Code 5319 (1999); 38 C.F.R. § 4.56, Diagnostic 
Code 5319  (1992). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background
During the veteran's first period of service on active duty 
he sustained a gunshot wound in the lower abdomen.  The 
bullet entered the lower front center of his abdomen and 
exited his lower back, just to the right of his spine.  His 
service records, including his service medical records, are 
not available, and it appears they were part of the veteran's 
original claims folder that was lost prior to the date this 
claim was filed.  Accordingly, the Department of Veterans 
Affairs (VA) has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

In May 1993 the veteran requested an increased rating for his 
service-connected abdominal muscle damage, then rated 10 
percent disabling under Diagnostic Code 5319.  VA treatment 
records were obtained, and in October 1993 the veteran 
underwent a VA compensation and pension examination.  
Regarding the veteran's stomach, the examiner noted the 
veteran appeared anemic according to September 1993 
laboratory studies.  He denied vomiting or recurrent 
hematemesis or melena, but complained of intermittent, 
generalized abdominal pain occurring 98 days out of the year.  
On examination, left and right upper quadrant tenderness was 
detected, but no masses were detected.  No abdomen bruits 
were noted.  Guarding was present.  The examiner further 
noted that the musculature of the stomach appeared within 
normal limits without any masses or tenderness.  Upon 
examination of the spine, noted were mild to moderate spasm 
of the paraspinous muscles with mild to moderate tenderness 
over the lumbar spine and along the paraspinous muscle and on 
the sacroiliac joint bilaterally.  Pain was elicited over the 
gunshot wound area located roughly along the sacral joint in 
the S1 to S2 area.  Range of motion of the lumbar spine was 
measured to 45 degrees forward flexion, and the veteran could 
sit at 90 degrees; dorsiflexion to 15 degrees; right and left 
lateral flexion to 20 degrees; right lateral rotation to 30 
degrees; and left lateral rotation to 25 degrees.  Discomfort 
with flexion and extension of the lumbar spine as well as 
with straight leg raising was detected.  The Patrick's sign 
was questionably positive in the right leg, and was negative 
in the left leg.  The neurovascular examination was 
reportedly grossly intact.  The examiner's diagnoses were as 
follows:  status post abdominal muscle damage secondary to 
gunshot wound per patient history; low back pain secondary to 
gunshot wound with mild to severe range of motion deficit; 
history of prostate cancer; history of hiatal hernia; history 
of hypertension.  

In February 1994 the Regional Office (RO) denied an increased 
rating for the veteran's muscle damage.  He expressed written 
disagreement with that decision in March 1994, and was 
furnished a Statement of the Case in May 1994 in which it was 
explained that an increased rating was denied because, in the 
absence of problems with the muscles involved or tenderness, 
a rating higher than 10 percent, representing moderate 
disability, was not warranted under VA's rating schedule.  
Additional VA treatment records were obtained.  In May 1994 
the veteran filed a substantive appeal in which he asserted 
he suffers very limited motion, pain and has to walk with a 
cane and special shoes issued by VA.  A VA compensation and 
pension examination conducted in November 1994 revealed no 
evidence of postural abnormalities or deformities.  L3 
through L5 musculature upon inspection and palpation was 
significant for chronic muscular spasm.  Forward flexion was 
moderately to severely reduced, as was back extension.  Right 
and left later flexion was moderately reduced.  Right and 
left rotation was minimally to moderately reduced.  Objective 
evidence of pain on forward flexion and extension of the 
lumbosacral spine.  Deep tendon reflexes were 2+, equal and 
symmetrical throughout the lower extremities.  The relevant 
diagnoses were degenerative changes L3, L4, L5 and L5-S1, 
with changes of both sacroiliac joints upon x-ray, moderate 
to severe range of motion deficits, and chronic lumbosacral 
area paravertebral muscle spasm upon examination.  

In a Supplemental Statement of the Case (SSOC) provided to 
the veteran in May 1995 it was explained that an increased 
rating was not warranted for his muscle damage, as the muscle 
damage was only found by history, with no deficits noted on 
examination.  In June 1996 the Board reviewed this matter and 
granted an increased rating for the veteran's service-
connected back disability from 20 percent to 40 percent, and 
remanded this claim, having determined additional development 
was necessary before a decision could be reached.  In 
particular, the Board directed that additional efforts should 
be made to obtain Surgeon General's Office extracts and 
service personnel records, to include any medical data 
associated with service personnel records.  The RO was also 
directed to contact the veteran for information regarding any 
treatment he received for his muscle damage since separation 
from service, and the RO was to attempt to obtain copies of 
those records.  The veteran was to then be afforded an 
examination to identify the extent of any muscle damage 
attributed to his gunshot wound.  

In July 1996 the RO asked the veteran to provide additional 
treatment information.  A VA compensation and pension 
examination conducted in June 1996 that was not available to 
the Board at the time it reviewed this matter in June 1996 
noted the anterior abdominal muscles were penetrated by the 
gunshot, and there was minor loss of tissue of the muscles in 
the mid lower abdomen.  The scar was tender to palpation over 
the lower abdominal scar, with no apparent damage to tendons.  
Evidence of pain on palpation of the abdomen, and distention, 
were present, but there was no evidence of muscle hernia.  

Additional VA treatment records were obtained from the VA 
facility at West Los Angeles.  In August 1996 the RO was 
informed that additional records were not available from the 
Surgeon General's Office or from the veteran's personnel 
file.  In September 1996 the veteran indicated he had copies 
of some of his service medical records, and submitted them in 
October 1996.  Among those records is a document that 
indicated that in September 1944 the veteran sustained a 
severe perforating wound to the right lower quadrant of the 
abdomen; multiple severe wounds to the ileum and the sigmoid; 
and a surgical incisional wound to the abdomen.  He was 
reportedly initially treated at a French hospital where he 
underwent a laparotomy and repair of the ileum and sigmoid, 
then was transferred to an American facility.  Records 
prepared contemporaneous with the care administered at the 
French facility are not available, but records dated in 
October 1944 reflect he experienced profuse draining at the 
incisional wound site, and was passing gas with a fecal odor 
at the site; he was very anemic but his general condition was 
described as fair.  A November 1944 x-ray noted an area of 
bone destruction in the midportion of the distal part of the 
sacrum:  "Whether this area is due to trauma of to bone 
infection cannot be determined roentgenologically."  A 
follow-up x-ray in December 1944 reported that the previously 
described area of bone destruction in the midportion of the 
distal part of the sacrum was still present but was markedly 
improved, with evidence of bone regeneration.  The veteran 
was returned to duty at the end of December 1944.  

In October 1996 the veteran also identified several VA 
facilities at which he was treated.  Records were requested 
from those facilities.  In June 1998 the RO again asked the 
veteran for additional treatment information, but he was only 
able to supply additional copies of records previously 
submitted.  In July 1998 the RO received records of treatment 
administered in 1957 by a VA medical facility in Chicago for 
adenocarcinoma of the rectum.  In particular, a combined 
abdominal perineal resection was performed, and the cancerous 
rectum was removed.  

A VA compensation and pension examination was performed in 
January 1999.  The examiner commented that the bullet that 
injured the veteran penetrated through an area where muscle 
mass is absent, then traversed the abdominal cavity and 
exited posteriorly through the posterior paraspinous 
musculature.  It was the examiner's opinion that the rectus 
abdominis muscles anteriorly were not injured directly by the 
bullet.  The posterior musculature would include the 
paraspinous musculature, and was injured by virtue of the 
bullet passing through.  The veteran reported constant pain 
in the subumbilical area, and that the pain has increased 
over the past several years.  He added that when the 10 
percent rating was assigned in 1972 the pain was not too bad, 
but it has increased.  Mention was made of problems doing 
sit-ups because of increased stomach pain, but he was fully 
ambulatory and able to drive a car.  He reported flare-ups of 
pain occurring once or twice per week that last several 
hours, and indicated he did not know what caused those flare-
ups and could not estimate very well how much more 
symptomatology he has during flare-ups except to say that it 
occurs perhaps three times as much during the flare-ups.  

Upon examination the physician noted the veteran had a 
reasonably steady gait, and used no ambulatory device to 
walk.  Inspection of the abdominal wall revealed a well-
healed, four-inch long subumbilical surgical incision that 
extended from the umbilicus in the midline inferiorly to the 
symphysis pubis area.  Mild loss of fat tissue was noted in 
the midportion of the incision, but no loss of muscle tissue 
was detected upon palpation, nor was a hernia present.  Mild 
tenderness to palpation was noted, and there was mild 
retraction in the middle portion of the incision indicating 
some adhesion of the superficial skin to the subcutaneous fat 
in the area.  No tendon damage and no apparent damage to the 
bones, joints or nerves were noted.  On doing sitting up 
exercises, the rectus muscles contracted bilaterally and the 
veteran exhibited good strength against gravity and 
resistance, but did complain of pain.  No muscle hernia was 
palpable.  With sitting up there was increased scar 
retraction in the middle third of the incision in the area of 
the entrance wound.  The veteran was nontender in the right 
and left upper quadrant, and in the rectus muscles superior 
to the umbilicus.  Regarding the exit wound on the veteran's 
back, the examiner noted the scar was a round-edged wound 
just superior to the gluteal crease, perhaps 1 cm in 
diameter, with no underlying retraction no muscle loss no 
apparent loss of fat tissue.  Mild tenderness was noted on 
palpation of the incision scar.  

The examiner was asked to assess the impairment caused by the 
muscle injury described above.  He indicated that the 
veteran's only functional limitation would be a prohibition 
against repetitive sit-ups, a prohibition caused by the pain 
of which the veteran complained with that activity.  The 
examiner noted there was no pathology present to support the 
complaints of increased pain, and no muscle loss, atrophy or 
hernia.  He characterized the veteran's resulting impairment 
as slight, and reported there was no medical reason for the 
abdominal musculature to become progressively painful merely 
with the passage of time.  

The veteran was provided a SSOC in March 1999 in which the 
regulations that were in effect before and after 1997 were 
quoted, and the RO explained that the evidence did not 
support a rating of more than 10 percent under either version 
of the regulations.  


Applicable Laws and Regulations
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  

When the law changes during the pursuit of a claim, the 
version most favorable to the veteran must be used to 
adjudicate his claim.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The regulations used to assess the level of 
impairment resulting from muscle injuries changed in June 
1997.  62 FR 30238, 30239 (June 3, 1997).  The determination 
as to which version is most favorable to the veteran depends 
on the facts of the particular case and, therefore, is made 
on a case-by-case basis.  VAOPGCPREC 11-97.  In this case the 
veteran's claim was considered by the RO under both the old 
and the new versions of the regulations.  

The current version of the regulations provide that a 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries are to be classified as 
slight, moderate, moderately severe or severe.  In this case, 
the veteran's through-and-through wound is currently rated 10 
percent disabling, or moderately disabling.  The regulation 
directs that a moderately severe rating affording a 30 
percent disability rating is warranted when there is a 
through-and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Service department or other 
evidence would be expected to show hospitalization for a 
prolonged period for treatment of the wound, and it would be 
expected that there would be records of consistent complaints 
of the cardinal signs and symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c) and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings supporting an assessment of moderately severe muscle 
injury would include entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance or normal firm resistance of muscles 
compared with the sound side.  Tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

The current version of the regulation indicates a severe 
disability of muscles is present as the result of a through-
and-through or deep penetrating wound caused by a high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  Treatment 
records would be expected to show hospitalization for a 
prolonged period for treatment of the wound, and records of 
consistent complaints of cardinal signs and symptoms of 
muscle disability as defined above, worse than those shown 
for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings of severe disability would be expected to 
show ragged, depressed and adherent scars indicating wide 
damage to muscle groups in the missile track.  Palpation 
would show loss of deep fascia or muscle substance, or soft 
flabby muscles.  Muscles may swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
damage:  x-ray evidence of minute multiple scattered foreign 
bodies indicating intramuscular trauma; adhesion of the scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current; visible or measurable atrophy; adaptive 
contraction of an opposing group of muscles; atrophy of 
muscle groups not in the track of the missile; induration or 
atrophy of an entire muscle following simple piecing by a 
projectile.  38 C.F.R. § 4.56(d)(4).  

The version of the regulation providing guidance in 
evaluating disabilities residual to healed wounds involving 
muscle groups due to gunshot or other trauma in effect prior 
to June 1997 directed, in pertinent part, as follows.  
Moderate disability of muscles were those through-and-through 
or deep penetrating wounds of relatively short track by 
single bullet or small shell or shrapnel fragment, with the 
absence of explosive effect of high velocity missile and of 
residuals of debridement or of prolonged infection.  Service 
department record or other sufficient evidence would be 
expected to show hospitalization in service for treatment of 
wound, with records in the file of consistent complaint on 
record from first examination forward, of one or more of the 
cardinal symptoms of muscle wounds particularly fatigue and 
fatigue-pain after moderate use, affecting the particular 
functions controlled by injured muscles.  Objective findings 
would be expected to show entrance and (if present) exit 
scars linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests. (In such tests the 
rule that with strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.).  38 C.F.R. 
§ 4.56(b) (1992).  For disability described as moderately 
severe, a through-and-through or deep penetrating wound by 
high velocity missile of small size or large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization 
would be present.  Service department record or other 
sufficient evidence would be expected to show hospitalization 
for a prolonged period in service for treatment of wound of 
severe grade, and record in the file of consistent complaint 
of cardinal symptoms of muscle wounds.  Evidence of 
unemployability because of inability to keep up with work 
requirements is to be considered, if present.  Suggested 
objective findings would include entrance and (if present) 
exit scars relatively large and so situated as to indicate 
track of missile through important muscle groups; indications 
on palpation of moderate loss of deep fascia, or moderate 
loss of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side; and tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c) (1992).  
Disability resulting from muscle injury characterized as 
severe could result from a through-and-through or deep 
penetrating wound due to high velocity missile, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaints of a severe disability would be the same as 
that of a moderately severe disability, but in an aggravated 
form.  Objective findings would be expected to show extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in track of missile.  
X-ray may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive 
effect of missile.  Palpation shows moderate or extensive 
loss of deep fascia or of muscle substance.  Soft or flabby 
muscles in wound area.  Muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.  In 
electrical tests, reaction of degeneration is not present but 
a diminished excitability to faradic current compared with 
the sound side may be present.  Visible or measured atrophy 
may or may not be present. Adaptive contraction of opposing 
group of muscles, if present, indicates severity. Adhesion of 
scar to one of the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the bone without 
true skin covering, in an area where bone is normally 
protected by muscle, indicates the severe type.  Atrophy of 
muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds in the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there is sufficient 
evidence of severe disability.  38 C.F.R. § 4.56(d) (1992).

The Rating Schedule provides criteria for rating impairment 
resulting when a veteran suffers from muscle injuries 
affecting Muscle Group XIX in Diagnostic Code 5319.  The 
rating criteria did not materially change in June 1997, 
although some nonsubstantive changes were made.  Under both 
versions, Muscle Group XIX acts on support and compression of 
the abdominal wall and lower thorax; flexion and lateral 
motions of the spine; as synergists in strong downward 
movements of the arm, and includes the muscles of the 
abdominal wall: rectus abdominis, external oblique; internal 
oblique; transversalis; and quadratus lumborum.  Severe 
disability is rated 50 percent disabling; moderately severe 
disability is assigned a 30 percent rating; moderate 
disability is rated 10 percent disabling; and a slight 
impairment is assigned a noncompensable rating.  38 C.F.R. 
§ 4.73, Diagnostic Code 5319 (1992 and 1999).  


Analysis
The veteran asserts his abdominal muscle injury should be 
assigned a rating higher than the 10 percent rating that has 
been in effect for many years, as he argues the disability 
caused by the injury has worsened over the years.  The record 
establishes that he has a through-and-through wound caused by 
a bullet.  The records also show the veteran suffers from a 
low back disability as the result of that gunshot wound, and 
that the impairment attributable to that service-connected 
disability includes, inter alia, mild to severely decreased 
range of motion.  Those manifestations of disability 
attributed to the low back disability are not for 
consideration in ascertaining the disability attributable to 
the muscle injury.  38 C.F.R. § 4.14.  

The available service medical records do not reflect that the 
veteran suffered prolonged infection, or sloughing of soft 
parts, and intermuscular scarring at the time he sustained 
the wound in September 1944, or during his recuperation.  The 
veteran testified that when he sustained the injury he was 
treated in a civilian hospital in France for one week, then 
was sent to an American facility for continued care.  His 
records reveal he was discharged to duty in December 1944.  
Medical records reflecting care administered since service do 
not contain evidence of the cardinal signs and symptoms of 
muscle disability.  That is, there are no records reflecting 
treatment for residuals of the muscle injury for which the 
veteran seeks an increased rating, although he sought and 
received treatment for manifestations of his low back 
disability and other unrelated conditions.  

During the development of this claim, when the examiners 
sought to identify the symptoms attributable to the muscle 
injury they found no evidence of loss of power, weakness, a 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination or uncertainty of movement.  Furthermore, there 
is no evidence of ragged, depressed and adherent scars 
indicating wide damage to muscle groups in the missile track.  
Palpation of the wound site does not show loss of deep fascia 
or muscle substance, nor is there evidence of soft flabby 
muscles.  Similarly, muscles in the area were not reported to 
swell and/or harden abnormally on contraction.  Examination 
revealed no positive objective evidence of any impairment.  
An examiner in January 1999 was unable to identify any 
pathology present to support the veteran's complaints of 
increased pain, and found no muscle loss, atrophy or hernia.  
There was no x-ray evidence of retained foreign bodies, nor 
was there an observed adhesion of the scar to bones, 
diminished excitability to pulsed electrical current, 
atrophy, adaptive contraction of an opposing group of 
muscles, atrophy in muscle groups not in the track of the 
missile, or induration or atrophy of an entire muscle.  The 
examiner indicated that the only functional limitation that 
he could possibly attribute to the muscle injury was caused 
by the veteran's complaints of pain, unsupported by 
pathology, and consisted of a prohibition against repetitive 
sit-ups.  Based upon his consideration of the record, 
including the veteran's complaints of pain and the findings 
upon physical examination, he characterized the veteran's 
resulting impairment as slight, and indicated there was no 
medical reason for the abdominal musculature to become 
progressively more painful.  

The Board acknowledges its duty to consider the provisions of 
38 C.F.R. §§ 4.40 and 4.45 where functional loss is alleged 
due to pain on motion.  DeLuca v. Brown, 8 Vet. App. 202, 
207-208 (1995).  While the provisions of 38 C.F.R. § 4.40 do 
not require separate ratings based on pain, the Board is at 
least obligated to give reasons and bases pertaining to that 
regulation.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  In this regard, while the Board 
acknowledges the veteran's subjective complaints of pain 
caused by his muscle injury, the record indicates that 
functional impairment due to pain was characterized by a VA 
examiner as slight, and further consideration of the 
veteran's complaints in this regard, without pathological 
findings of additional functional impairment, would therefore 
be duplicative.  

The Board notes that, although the regulations and rating 
schedule for rating service connected muscle injuries was 
revised while this claim was pending, the revised regulations 
and rating criteria for muscle injuries are similar in 
content, if not organization, to the criteria in effect prior 
to the revisions.  For instance, a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged under 
either version.  See 38 C.F.R. § 4.56(b) (1992 and 1999).  
The new regulation include such changes as the deletion of 
any reference to a history of unemployability as an indicator 
of a moderately severe injury, and the deletion of the 
characterization of the requisite entrance and exit wounds as 
"large."  In applying either version of the regulatory 
criteria to the evidence of record, the Board notes that the 
veteran's abdominal muscle damage can only be described as 
moderate.  The veteran's wounds were not of such severity as 
to meet the criteria under either version of 38 C.F.R. § 4.56 
for designation as moderately severe.  There has never been a 
finding of tissue loss, prolonged infection, or loss of 
strength compared to the sound side.  The veteran's current 
symptoms, to include a complaint of pain, are more than 
adequately compensated for in his current 10 percent rating.  

Following consideration of the entire record, the Board finds 
that the evidence does not support a finding that the veteran 
suffers an impairment due to the muscle injury that is more 
accurately characterized as either severe or moderately 
severe.  The Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting an increased evaluation for the 
veteran's abdominal muscle injury.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected abdominal muscle damage 
is not warranted.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

